STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

GLENN       E.   TOLLEY                                                                 NO.     2022    CW   0656


VERSUS


ACE    AMERICAN            INSURANCE
COMPANY,         BRUNARD            HENDERSON,
AND    WASTE      CONNECTIONS               BAYOU,
                                                                                          JUNE        30,    2022

INC.




In    Re:         Waste            Connections             Bayou,    Inc.     ACE       American        Insurance

                    Company,               and        Brunard          Henderson,               applying         for
                                                writs,        21st     Judicial               District       Court,
                    supervisory
                    Parish          of    Tangipahoa,         No.    2018- 0002655.




BEFORE:           McCLENDON,               WELCH,     AND     HESTER,       JJ.



        WRIT      DENIED.


                                                             JEW
                                                             CHH



        McClendon,                 J.,     concurs.          The    criteria       set        forth    in    Herlitz
Construction                Co.,         Inc.   v.    Hotel        Investors       of    New     Iberia,       Inc.,

396    So. 2d       878 (        La.     1981) (     per    curiam),    are       not    met.




COURT       OF   APPEAL,            FIRST       CIRCUIT




            EPUTY      C    E       OF    COURT
                 FOR       THE     COURT